COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00170-CV


IN RE POLY-AMERICA L.P.                                                   RELATOR


                                      ----------

                             ORIGINAL PROCEEDING
                         TRIAL COURT NO. 236-267402-13

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      The court has considered relator’s petition for writ of mandamus and the

real parties in interest’s response and is of the opinion that relief should be

denied. Accordingly, relator’s petition for writ of mandamus is denied.


                                                   PER CURIAM

PANEL: GARDNER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: June 16, 2016




      1
          See Tex. R. App. P. 47.4.